Citation Nr: 1421184	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-40 696	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cancer under the collarbone.

2.  Entitlement to a higher initial rating for diabetes mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to a higher rating for non-small cell lung cancer, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

In view of the Veteran's serious illness, the Board has, on its own motion,  advanced the appeal on the docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran served on active duty from August 1967 to August 1970.   

The issues of entitlement to service connection for cancer under the collarbone and an increased rating for diabetes mellitus are before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The issues were later transferred to the jurisdiction of the St. Petersburg, Florida, RO.  

In August 2010, the St. Petersburg RO reduced the Veteran's disability evaluation for non-small cell lung cancer from 100 percent to 30 percent, effective November 1, 2010.  The Veteran filed a timely notice of disagreement with the assigned rating in October 2010.  Thus, the issue is currently before the Board and has been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The October 2010 statement from the Veteran also raised claims of service connection for dysphagia and depression as secondary to non-small cell lung cancer.  These unadjudicated claims are referred to the agency of original jurisdiction (AOJ) for disposition.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran has waived AOJ jurisdiction over evidence submitted prior to July 2013.  However, evidence has been received since then which is relevant to the appeal and which has not been considered by the AOJ.  In February 2014, the Veteran was sent a letter asking him whether he desires to waive AOJ review of the newly received evidence, or whether he desires that the issue be remanded to the AOJ for their review.  The letter informed the Veteran that failure to submit a waiver of AOJ jurisdiction may delay a decision on his appeal.  The Veteran was also informed that he had 45 days in which to submit a waiver of AOJ review, after which point the matter would be remanded to the AOJ.  

The Veteran responded to the letter by submitting additional argument and VA treatment records, but did not state whether or not he waived AOJ review.  

In view of the fact that 45 days have elapsed since a waiver of AOJ review was sought from the Veteran, and he has not answered that question, the matter must be remanded to the AOJ for the issuance of a supplemental statement of the case (SSOC).

Over four years have elapsed since the Veteran was last afforded a VA diabetes examination in November 2009; a contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In August 2010, the AOJ reduced the Veteran's rating for his service-connected non-small cell lung cancer from 100 percent to 30 percent.  Later that month, the Veteran submitted a notice of disagreement with respect to the assigned rating.  The AOJ has not and must now issue a statement of the case (SOC) on the issue of entitlement to a higher rating for non-small cell lung cancer.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim should then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 



Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since August 2010.

2.  Schedule the Veteran for a VA examination to ascertain the severity of all symptomatology attributable to his service-connected diabetes mellitus, type II.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.   

The examiner must clearly indicate whether the Veteran's diabetes mellitus, type II, requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner must state how long they last and what kind of care is necessary.  The frequency of visits to diabetic care providers must also be noted on the examination report.

The examiner must also identify all known complications of diabetes and describe the severity of those symptoms. 

3.  Provide a SOC for the issue of entitlement to an increased rating for non-small cell lung cancer.

4.  Then, readjudicate the claims for service connection for cancer under the collarbone and an increased rating for diabetes mellitus.  If either of the benefits sought remains denied, issue a SSOC and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



